DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-14 were amended and claims 1-14 are pending in the present action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, although the apparatus is illustrated in the drawings, the method of claims 1-14 must also be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circuit breaker” claimed in claims 11 and 14 must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “330” has been used to designate both the switch between the neutral points of the field windings and the switch arranged between a respective identical pole of the at least two energy stores as illustrated in at least FIGS. 3-6.  Corresponding amendments must be made to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the circuitry connection" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether this refers to a particular circuitry connection, i.e. the switch claimed in claim 3 or is referring to the electrical connection recited in claim 1. This term is only directly mentioned in the last paragraph on page 5 and carried onto page 6 of the applicant’s description. Because claim 1 describes “an electrical connection is established in terms of circuitry”, the “circuitry connection” is interpreted to be the “electrical connection” described in claim 1. Appropriate correction and/or clarification is required.
Further regarding claim 4,  the last paragraph of page 12 of the applicant’s specification as filed discloses that when respective poles of the batteries are wired to one another by way of a fixed connection, a switch is located between the neutral points of the respective field windings. If there is voltage loading in one of the N-phase electric machines, the switch (330) is opened. Thus, it would follow that when there is no voltage loading the switch is closed. In the described embodiment, the switch (330) is arranged between neutral points of the respective windings, however, in claim 4, due to the dependence on claim 3, the switch is arranged between the poles of the battery. The description does not describe the features of claim 4 in association with the limitations of claim 3. Thus, claim 4 is interpreted to depend from claim 2 which requires that the switch is arranged between the neutral points, as is described in the specification.  Appropriate clarification and/or amendment is required.
	Claims 8-10 recite the limitation “an electrical connection” (Claim 8, line 2; claim 9, line 3; claim 10, line 3). These claims depend indirectly from claim 1 which also recites “an electrical connection”. It is uncertain from the claim language whether these are the same or different electrical connections. For the purposes of examination, these are interpreted to be the same electrical connection. Appropriate amendment is required.
	Claim 8 recites the limitation ”the switch to be closed . . . is opened” in lines 2-4. It is unclear how the switch is to be closed but yet is opened instead. 
Claim 8 further recites “the switch to be closed to establish an electrical connection to at least one second field winding” in lines 2-3. This language is consistent with the switch being arranged between the windings rather than the energy stores. This interpretation is further supported by the applicant’s specification on page 12, last paragraph, which describes the switch being arranged between the neutral points of the field windings. If there is voltage loading in one of the N-phase electric machines the switch between the neutral points is opened. however, claim 8 is dependent from claim 3 where the windings between the neutral points are fixedly wired to one another, rather than providing a switch. For the purposes of examination, claim 8 is interpreted to depend from claim 2 which provides a switch between the windings. Appropriate amendment is required.
	
	Claims 9-10 are rejected for reasons similar to claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gorka et al. US20150061567A1.
Regarding claim 1, Gorka discloses a method for energy transmission between two onboard power systems, each having at least one electrical energy store (3’, 4’) (Gorka; ¶37 and 39). An electric machine has two 3-phase coil systems (5, 6) integrated into a motor vehicle (Gorka; FIGS. 2-6; ¶39). , The energy stores (3’, 4’) are assigned respectively to the electric machines (5, 6). Because the electric machines (3, 4) are three-phase coil systems a three-phase motor is realized (Gorka; ¶39). The three-phase coil system are arranged in a star configurations (Gorka; FIGS 2-6; ¶38 and 39). The respective field winding has 3 windings (U, V, W) (Gorka; ¶49) and a center point – or neutral point(Gorka; FIGS. 2-6). The two star points are directly connected to one another by way of an electrical path (8) thus establishing an electrical connection between the windings or between the neutral points (Gorka; FIG. 2-6; ¶40) also between a respective identical pole of the energy stores(3’, 4’). Energy is transferred between the two onboard power systems (Gorka; ¶37). .
Regarding claim 2, Gorka discloses a respective switch (9a and 10a) is arranged between the neutral points of the respective field windings for establishing the electrical connection in terms of circuitry (Gorka; FIGS. 2-6; ¶71).
(NOTE: Based on the 112 rejection explained above, claim 4 is being examined as if it were intended to be depending from claim 2.)
Regarding claim 4, Gorka discloses closing the first and the second switch connected between the star points  when the two star points are located on the same electric potential (Gorka; ¶53). Thus, when the potentials are the same, there is no voltage loading since there is equilibrium between the two systems.
Regarding claim 6, Gorka discloses that a flow of energy is controlled by monitoring a potential difference between the energy stores of the at least two N-phase electric machines, said monitoring being effected by means of inverters (13, 14). When closing the switch of the inverter, the coil (W2) is connected to the lower potential of the onboard power system (BN2’) and when closing the switch of the inverter (14), the coil (V2’) is connected to the higher potential of the onboard power system (BN2’) (Gorka; FIGS. 2-6; ¶45-46).
Regarding claim 7, Gorka discloses that the sufficient voltage is blocked. For example, twice the value of the nominal voltage level (Gorka; ¶47). Thus, the flow of energy is limited to a prescribed value.
Regarding claim 12, Gorka discloses a system of a motor vehicle (Gorka; abstract), the system comprises at least two energy stores (3’, 4’), at least two 3-phase coil systems (5, 6) integrated into a motor vehicle (Gorka; FIGS. 2-6; ¶39). Each of the 3-phase coils systems are assigned to a respective energy store (3’, 4’)(Gorka; FIGS. 2-6). The vehicle includes a control unit equipped with a microprocessor for controlling actuation of the switches which controls torque, rotational speed, voltage and output (Gorka; ¶50). It is inherent to a computer processor to run a computer program. One of ordinary skill in the art would understand that a computer processor of a control unit would include a computer program. Thus, the control unit controls the respective energy stores to operate the N-phase machine.  Energy is transferred between the two onboard power systems (Gorka; ¶37).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gorka as applied to claim 1 above, and further in view of Le et al. US20150202983A1.
Regarding claim 3, Gorka discloses, in the embodiment of FIG. 6, that the switches (9a, 10a) are permanently closed in the boost operating mode making the windings electrically fixedly wired to one another.
Gorka is silent as to  a switch is 4arranged between a respective identical pole of the at least two energy stores for establishing the electrical connection in terms of circuitry.
Le discloses a first battery (30) and a second battery (32). At least one switch (286, 288) is arranged at an identical pole of the batteries enabling each battery to be selectively connected and disconnected from the bus and also each other (Le; FIG. 13; ¶138).
It would be obvious to one of ordinary skill in the art to provide a switch to the batteries in order to isolate a battery such that a battery may be operated independently (Le; ¶138 – last sentence), thus, improving the power storage and power distribution of the power sources in a vehicle (Le; ¶4).
Regarding claim 5, Gorka discloses that the switch is a MOSFET – or a semiconductor switch (Gorka; ¶41).
Although this is not the same switch as mentioned in claim 3, because a semiconductor switch is well known in the art, Gorka teaches that is known to use a MOSFET as a switch. Thus, a person of ordinary skill would use a semiconductor for the switch between the identical poles.
(NOTE: Based on the 112 rejection explained above, claim 9 is being examined as if it were intended to be depending from claim 2.)
Regarding claim 9, Gorka discloses that the switches (9a, 10a) are opened when operating the electric machine. The star points are electrically decoupled and the electric machine is operated in the motor or generator mode. Power is transferred from one onboard power system to the other onboard power system to operate in the generating operation mode (Gorka; ¶51). Thus, the voltage loading  of a first N-phase electric machine is caused by way of a generative effect of the first N-phase electric machine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gorka in view of Engineering Tutorial, (2016). Harmonics. https://web.archive.org/web/20160713210829/https://www.electronics-tutorials.ws/accircuits/harmonics.html [Accessed May 31, 2022]. (hereinafter “Harmonics”).
(NOTE: Based on the 112 rejection explained above, claim 8 is being examined as if it were intended to be depending from claim 2.)
Regarding claim 8, Gorka discloses opening and closing of the switch (9a, 10a) is used to establish an electrical connection to at least one second field winding of a second N-phase electric machine (5, 6) (Gorka; ¶50, 51 and 53). 
Gorka does not explicitly disclose that the connection to at least one second field winding of a second N-phase electric machine is opened because the voltage loading in the zero-phase sequence system of a first N-phase electric machine is caused by way of an infeed of an N-th harmonic of a fundamental of a supply voltage.
As taught by “Harmonics”, in alternating voltages and currents, it is known that a “pure” voltage/current is a “fundamental frequency”. Most electronic power supply switching circuits cut and chop the power supplies to control motor power. The switching circuits tend to draw current only at peak values of the AC supply which results in harmonics, or integer multiples of the fundamental frequency (“Harmonics”; pages 6-7 under Harmonics Summary).  
Thus, it would be obvious to one of ordinary skill in the art to open the switches of Gorka when the voltage reaches an N-th harmonic since at a certain harmonic, or multiple of the fundamental voltage, a distortion is created which adds complexity to the waveform. By opening the switch of Gorka, the distortion is reduced/eliminated allowing for less complexity in the sinusoidal wave.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gorka in view of Kawamura US 20130336028A1.
(NOTE: Based on the 112 rejection explained above, claim 8 is being examined as if it were intended to be depending from claim 2.)
Regarding claim 10, Gorka discloses that the switch (9a, 10a) is closed to establish an electrical connection to at least one second field winding of a second N-phase electric machine (Gorka; FIG. 5).
Gorka does not explicitly disclose the switch being opened because the voltage loading in the zero-phase sequence system of a first N-phase electric machine is caused by way of a surge current produced in the energy store by way of switching processes.
Kawamura discloses that an inrush current – or surge current – flows into a circuit upon receiving power from an AC power source (1). The control unit (6) turns off the charging relay (2) in order to control the inrush current  (Kawamura; ¶42).
It would be obvious to one of ordinary skill in the art at the time of invention to provide the surge protection of Kawamura to Gorka in order to prevent inrush current at a time when the operation starts which causes voltage dips that leads to equipment failure (Kawamura; ¶9).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gorka in view of Schmitz et al. US20030000759A1.
Regarding claim 11, Gorka discloses that the energy stores can be a battery (Gorka; ¶48). Thus, Gorka discloses N=2 battery modules. 
Gorka is silent as to each module comprising at least two circuit breakers and at least one energy cell connected to the circuit breakers.
Schmitz discloses a power supply arrangement (14) – or a battery module – that includes a battery (5a) and circuit breakers (6a and 7a) (Schmitz; FIG. 1; ¶26). Thus, Schmitz discloses at least two circuit breakers and at least one energy cell connected to the circuit breakers. 
It would be obvious to one of ordinary skill in the art to provide the power supply arrangement of Schmitz to the energy stores of Gorka, providing the circuit breakers to the energy stores in order to protect the electrical systems against undesired voltage conditions and avoid damage to the system.
Regarding claim 14, Gorka discloses that the energy stores can be a battery (Gorka; ¶48). Thus, Gorka discloses N=2 battery modules. 
Gorka is silent as to each module comprising at least two circuit breakers and at least one energy cell connected to the circuit breakers.
Schmitz discloses a power supply arrangement (14) – or a battery module – that includes a battery (5a) and circuit breakers (6a and 7a) (Schmitz; FIG. 1; ¶26). Thus, Schmitz discloses at least two circuit breakers and at least one energy cell connected to the circuit breakers. 
It would be obvious to one of ordinary skill in the art to provide the power supply arrangement of Schmitz to the energy stores of Gorka, providing the circuit breakers to the energy stores in order to protect the electrical systems against undesired voltage conditions and avoid damage to the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gorka.
Regarding claim 13, Gorka discloses that each energy store comprises a power system (BN1’ and BN2’) -  or an energy module – and an inverter (13, 14).
The embodiments of Gorka do not directly disclose the inverter being configured to generate from a direct current provided by the energy module N phases of an alternating current necessary for operating the N-phase electric machine assigned to the energy store. 
In the state of the art described by Gorka, there is a DC-AC converter (41a, 41b) associated with each of the energy stores (3, 4) and  the converter converts the DC current from the energy stores (3, 4) to an AC current for the 3-phase coil systems (Gorka; FIG. 1; ¶38).
It would be obvious to one of ordinary skill in the art to convert DC from a battery source to AC for operating an electric machine. Gorka teaches that this is known in the art (Gorka; ¶38).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goetze DE102013008737A1 discloses a circuit arrangement of transmission between two energy sources.
Doersam et al. DE 102016008052 A1 teaches connecting the battery by a switch, however, the connection point is at opposite poles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859